Citation Nr: 0030348	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  97-31 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability to include degenerative joint disease.

2.  Entitlement to a compensable evaluation for bilateral 
plantar fasciitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from March 1984 to March 1996.  
These matters come before the Board of Veterans' Appeals 
(Board) on appeal from August 1996 and August 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (RO) in St. Paul, Minnesota, 
which denied the benefits sought on appeal. 

The issue of the veteran's entitlement to service connection 
for a left knee disability to include degenerative joint 
disease is addressed in a REMAND that follows this decision 
on the increased rating issue in appellate status.


FINDINGS OF FACT

1.  The veteran's bilateral plantar fasciitis is manifested 
by pain and cramping, particularly at night and following 
excessive activity and necessitates the use of foot supports.

2.  The veteran has maintained full range of motion in his 
feet, and there is no X-ray evidence of a bone deformity or 
other related abnormality; there are no objective clinical 
indications of neurovascular changes or of motor deficits or 
dysfunction.



CONCLUSION OF LAW

The criteria for a schedular rating of 10 percent for 
bilateral plantar fasciitis have been met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 
4.41, 4.45, 4.59, Diagnostic Code 5279 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3(a), 
4, 114 Stat. 2096 ____(2000) (to be codified at 38 U.S.C. 
§ 5103A and to be codified as amended at 38 U.S.C. § 5107); 
see also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran presents two issues on appeal.  First, the 
veteran contends that he is entitled to service connection 
for degenerative joint disease of the left knee.  This issue 
is addressed in a REMAND that follows this decision on the 
merits on the other issue in appellate status.  Second, he 
argues that he is entitled to a compensable disability 
evaluation for bilateral plantar fasciitis. 

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed with respect to 
the increased rating issue in this case, and that no further 
assistance to the veteran is required in order to comply with 
the VA's duty to assist him in developing the facts pertinent 
to his claim for a higher initial evaluation.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3(a), 
4, 114 Stat. 2096 ____(2000) (to be codified at 38 U.S.C. 
§ 5103A and to be codified as amended at 38 U.S.C. § 5107); 
see also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The pertinent evidence shows that in service, the veteran was 
treated for what was diagnosed as a callus on the left foot 
in August 1993.  The veteran indicated that he had had the 
callus for one year and that it was not painful.  In July and 
October 1995 the veteran was seen for complaints of cramping 
and pain in his feet.  He denied numbness and tingling.  A 
precise diagnosis was not given in July 1995.  In October 
1995, physical examination revealed tenderness and 
discoloration to the plantar surface of the bilateral feet 
and the veteran was diagnosed with unresolved plantar 
fasciitis.  The veteran was also treated for verruca 
plantaris of the left foot in October 1995.  

The veteran continued to receive treatment for bilateral 
plantar fasciitis through February 1996.  In February 1996 it 
was noted that the veteran had been provided with some type 
of orthotic, or shoe inserts.  In a March 1996 Report of 
Medical History completed in conjunction with the veteran's 
discharge examination, it was noted that the veteran had 
experienced cramping in the feet in July 1995.  In a 
subsequent March 1996 treatment record, the veteran was noted 
to have bilateral pes planus.  It was indicated that the 
veteran was using shoe inserts with some relief, but that he 
was unable to wear them in his combat boots.  The diagnosis 
was resolving pain.

In a September 1996 notice of disagreement, the veteran 
reiterated that he had difficulty wearing shoe inserts in all 
shoes and that he continued to have problems with cramping in 
his feet.  

An October 1996 VA examination report shows that the veteran 
reported having pain in the arch of his feet and stated that 
he wore arch supports.  Physical examination revealed slight 
collapse of the longitudinal arch and calluses along the 
heels, but there was no heel pain on palpation.  The veteran 
was able to walk on his heels without difficulty.  X-rays of 
the bilateral feet were normal with no evidence of fracture, 
dislocation or spurs.  The examiner diagnosed the veteran 
with bilateral plantar fasciitis in remission.  

The veteran was afforded a personal hearing at the RO in 
April 1997.  He testified that he had to wear inserts on a 
continual basis and that he did not experience much cramping 
during the day, but that he did experience cramping at least 
once a night while sleeping and also with swimming.  The 
veteran explained that the amount of cramping that he had at 
night was directly linked to the type of activity that he 
engaged in during the day.  The veteran denied having pain or 
any other symptoms beyond cramping in conjunction with his 
foot disorder.  The veteran testified that he was employed 
and working two jobs.  

An April 1997 VA examination report shows that the veteran 
presented with complaints of cramping in the soles of both of 
his feet after walking a great deal, at night and after 
swimming.  He indicated that by wearing arch supports, he was 
less likely to experience foot cramping.  At the time of the 
examination, the veteran reported that he usually experienced 
foot cramping once a night.  Physical examination of the feet 
revealed slight relaxation of the longitudinal, with no 
limitation of motion.  X-rays revealed no abnormalities.  The 
assessment was bilateral plantar fasciitis. 

In his substantive appeal received in October 1997, the 
veteran reiterated that had to wear inserts constantly to 
correct poor rotation and to avoid having continuous cramping 
of the feet.  However, even with inserts, the veteran 
reported having multiple cramps at night.  Without inserts, 
the veteran stated that he had soreness in his feet.  He 
reported that walking a distance during the day resulted in 
more soreness and cramping at night.  

A November 1997 VA examination report indicates that the 
veteran advised the examiner that his feet ached all day 
long, which he treated with over the counter medications and 
by wearing prescribed sole inserts.  His primary complaint 
was that he experienced acute painful cramps intermittently 
throughout the day.  The veteran reported that he experienced 
cramping approximately five times per day and that it could 
awaken him from sleep.  These cramps were said to be 
precipitated by certain positions including extension of the 
feet.  The cramping resulted in intense pain and prevented 
the veteran from running or swimming.  He also stated that 
lying flat in bed could precipitate cramping.  The veteran 
indicated that his pain was subsided with stretching.  He 
advised the examiner that he believed that his functional 
capacity was markedly affected by the severity of his plantar 
fasciitis as well as his knee pain.  The examiner noted that 
the veteran was employed as an architectural draftsman.  The 
veteran's medications included over the counter aspirin and 
Tylenol.  

Physical examination revealed minimal tenderness on palpation 
of the soles of his feet.  There was no swelling or redness 
and visual inspection revealed nothing abnormal.  The 
examiner noted that the veteran's feet were overall tender, 
but with no definite trigger points.  The examiner concluded 
that the veteran's feet ached chronically at all times with 
acute worsening.  This was noted to be bothersome to the 
veteran and to have impaired his functional ability in that 
he was unable to run, swim or do anything involving the 
extension of his foot, because this precipitated cramping and 
severe pain.  The veteran's range of motion was normal and 
nothing abnormal was noted on visual inspection.  The 
diagnosis was plantar fasciitis.  The veteran was referred to 
Orthopedics for further evaluation and care and was to be 
seen in Podiatry for better inserts.  There is no evidence of 
record to show that the veteran was in fact seen in 
Orthopedics for further evaluation or that he was seen in 
Podiatry for better inserts. 

An October 1999 VA examination report shows that the veteran 
indicated that he lived in a one and half story house and 
that he had no difficulty going up and down stairs.  The 
veteran reported having daily cramping in the soles of his 
feet and stated that he wore inserts in his shoes.  Physical 
examination revealed pes planus with tenderness in the 
plantar fascia, especially the medial side of the plantar 
fascia to palpation.  The diagnosis was bilateral plantar 
fasciitis and pes planus.  The examiner noted that DeLuca 
findings were positive one through four, mostly because of 
the plantar fasciitis, which caused constant distress and 
pain. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West. 12 Vet. App 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examinations upon which 
ratings are based adequately portray anatomical damage and 
functional loss with respect to all of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. §§ 
4.40, 4.45 (2000).  Under DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995), the Board, in addition to applying the 
schedular criteria, may consider granting a higher evaluation 
in certain cases in which functional loss due to pain is 
demonstrated.

The veteran's bilateral plantar fasciitis has been rated 
analogously as metatarsalgia.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5279 (2000) unilateral or bilateral 
anterior metatarsalgia (Morton's disease) warrants a maximum 
schedular evaluation of 10 percent.  This is the only rating 
provided for anterior metatarsalgia (Morton's disease).  
Other foot injuries are rated under  38 C.F.R. § 4.71a, DC 
5284 (2000).  Under that diagnostic code, moderate foot 
injuries warrant assignment of a 10 percent evaluation, 
moderately severe injuries warrant assignment of a 20 percent 
rating, and a 30 percent evaluation is contemplated for 
severe foot injuries.  

In this regard, the Board notes that the veteran has given a 
consistent history of pain and cramping in his feet 
especially at night and with certain activities, and it is 
clear that the veteran does wear arch supports in order to 
control the symptomatology associated with his service-
connected plantar fasciitis.  Objectively, the Board notes 
that the disability was described as in remission on VA 
examination in October 1996, x-rays have consistently shown 
no abnormalities, there has been no demonstration of redness 
or swelling, and range of motion has been described as 
normal.  However, on VA examination in November 1997, minimal 
tenderness on palpation was noted, and the examiner did note 
the veteran's complaints of chronic aching of the feet with 
acute worsening.  Tenderness of the plantar fascia was again 
noted on VA examination almost two years later in October 
1999.  Further, at that time, the examiner also indicated 
that DeLuca findings were positive for one through four 
mostly because of the plantar fasciitis which caused constant 
distress and pain.  The Board notes that the only 
symptomatology objectively attributed to the veteran's 
bilateral foot disorder is tenderness and pain.  In this 
respect, the Board finds that such symptomatology is most 
consistent with bilateral anterior metatarsalgia, for which a 
10 percent rating is warranted under 38 C.F.R. § 4.71a, DC 
5279.  In reaching this determination, the Board also finds 
that inasmuch as the veteran's symptomatology primarily 
consists of his subjective complaints of pain and painful 
cramping, and objective evidence of tenderness, the assigned 
10 percent disability rating is primarily based on functional 
limitation due to such factors.  Thus, an additional or 
higher rating based on painful limitation is not for 
consideration.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  
The Board finds further, that the evidence does not suggest a 
disability moderately severe in degree based on the findings 
as summarized above, and as such, a higher rating under DC 
5284 is not in order.  

The potential application of Title 38 of the Code of Federal 
Regulations (2000) have been considered.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
carefully considered the evidence presented.  However, the 
Board finds that there has been no showing that the 
disability under consideration, bilateral plantar fasciitis, 
has caused marked interference with employment, has 
necessitated frequent (or any) periods of hospitalization, or 
otherwise renders impracticable the regular schedular 
standards.  There is no objective evidence to show that the 
veteran is unable to obtain or retain gainful employment as a 
result of marked interference with employment due to his 
service-connected bilateral plantar fasciitis.  Therefore, in 
the absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2000) is not 
warranted here.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the claim for 
an evaluation in excess of 10 percent for the veteran's 
bilateral foot disorder, the benefit of the doubt doctrine is 
not applicable.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___(2000) (to be 
codified as amended at 38 U.S.C. § 5107).  Should the 
veteran's disability picture change, he may apply at any time 
for an increase in his assigned disability rating.  See 38 
C.F.R. § 4.1 (2000).  At present, however, the Board finds a 
grant of 10 percent to be appropriate in this case.


ORDER

A 10 percent disability evaluation for bilateral plantar 
fasciitis is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


REMAND

As noted above, the veteran also seeks service connection for 
a left knee disability to include degenerative joint disease.  
The Board finds that based on a review of the evidence of 
record additional assistance to the veteran is necessary in 
order to fairly adjudicate this claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 ____(2000) (to be codified at 38 U.S.C. § 5103A).

A brief summary of the facts in the case is necessary.  
Pertinent service medical records show that the veteran was 
diagnosed with degenerative joint disease of the bilateral 
knees in a January 1996 Report of Medical Examination 
conducted in connection with the veteran's release from 
active duty.  At that time, it was noted that the veteran 
took prescription strength Tylenol for his symptoms with some 
relief, but he continued to experience mild to moderate 
internal discomfort when taking over the counter medications.  
Degenerative joint disease of the bilateral knees was also 
noted on a February 1996 Report of Medical Assessment and a 
March 1996 Report of Medical History.  

While post-service medical records continue to show a 
diagnosis of degenerative joint disease of the left knee, it 
does not appear that this diagnosis has been substantiated by 
x-rays.  However, the Board does note that the post-service 
objective medical evidence does show some symptomatology in 
the left knee and it is unclear as to whether such findings 
form the basis of the diagnosis of degenerative joint disease 
or if there is some other disease process, other than 
degenerative joint disease, which could account for such 
symptoms and which may be related to service.  

In this regard the Board notes that the veteran was afforded 
VA examinations in October 1996, April 1997, November 1997 
and October 1999 and afforded a personal hearing at the RO in 
April 1997.  In October 1996, physical examination of the 
left knee revealed crepitus on flexion.  The diagnosis was 
degenerative joint disease of the right and left knees 
although x-rays of the bilateral knees were normal without 
evidence of fracture, dislocation or effusion.

An April 1997 VA physical examination revealed tenderness 
below the patella of the left knee and pain on motion.  The 
diagnosis was again degenerative joint disease of the left 
knee although x-rays of the left knee revealed no 
abnormalities.

The veteran was examined again in November 1997.  Physical 
examination of the left knee revealed no abnormalities.  
However, the examiner noted that pain and stiffness in the 
left knee had limited the veteran's functional capacity and 
that he was unable to run, walk or sit for prolonged periods 
of time.  The examiner opined that it was possible that the 
veteran's left knee pain developed as a result of his 
service-connected right knee injury.  The diagnosis was that 
the veteran most likely had degenerative joint disease of the 
left knee that needed to be evaluated by an orthopedist and 
this time, x-rays of the left knee revealed mild narrowing of 
bilateral medial knee joint spaces.  

At the RO's request, the veteran was afforded another VA 
examination in October 1999.  Physical examination of both 
knees revealed normal range of motion.  No other findings or 
results of testing of the knees was reported.  The diagnosis 
was degenerative arthritis of the left knee; however, the 
examiner indicated that to substantiate the diagnosis, the 
veteran needed to have x-rays of the left knee to evaluate 
the knee more precisely.  Subsequent x-rays of the left knee 
revealed normal joint space, bony structures and soft 
tissues.

Based on the foregoing and to fulfill the Board's duty to 
assist the veteran, the Board finds that further examination 
with review of the record would be useful in determining 
whether the veteran does, in fact, have a left knee 
disability, and whether such disability is related to the 
veteran's military service.  As such, this case is REMANDED 
to the RO for the following action:

1. The RO should schedule the veteran for 
a VA orthopedic examination to determine 
the nature and, if possible, etiology of 
the veteran's claimed left knee disorder.  
The examiner should review the entire 
claims folder, and all appropriate tests 
should be conducted.  The examiner should 
describe all findings in detail and 
provide a complete rationale for all 
opinions offered.  If the examiner is 
unable to make any determination as to 
the etiology, she/he should so state and 
indicate the reasons.  The rationale for 
any agreement or disagreement should be 
specified.  The findings should be typed 
or otherwise recorded in a legible manner 
for review purposes.

The examiner should, based on the medical 
documentation on file and examination of 
the veteran, determine whether the 
veteran suffers from current left knee 
disorder, and if so, provide an opinion 
as to the exact diagnosis, date of onset 
and etiology of any such disabilities.  
If no such disorders are found, the 
examiner should so state.  The examiner 
should specifically provide an opinion as 
to whether it is at least as likely as 
not that any current left knee disorder 
is related to any injury or disease in 
service or to a service-connected 
disability.

The examiner must provide a comprehensive 
report including complete rationale for 
all conclusions reached and provide 
answers to the following:

a.  Does the veteran have a left knee 
disorder at present?  If so, what is the 
nature of the disability?  The examiner 
should comment on the various post-
service medical reports that include a 
diagnosis of degenerative joint disease 
of the left knee, and indicate whether he 
agrees or disagrees with this diagnosis.

b.  If a left knee disorder is found, is 
it at least as likely as not that it is 
etiologically related to the veteran's 
military service or to a service-
connected disability?

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full. If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the report does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2000).

3.  Then, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for a left knee disorder to 
include degenerative joint disease of the 
left knee.  If the determination of this 
claim remains unfavorable to the veteran, 
he and his representative should be 
provided with a Supplemental Statement of 
the Case and given an opportunity to 
respond before the case is returned to 
the Board.

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board intimates no 
opinion as to the ultimate outcome warranted in this case.  
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (2000).  However, no action is 
required of the veteran unless he is so notified by the RO.

		
	S. L. KENNEDY
	Veterans Law Judge
Board of Veterans' Appeals

 


- 10 -


